ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-319 and DRB 00-320 concluding that GEORGE J. MANDLE, JR., of LINDEN, who was admitted to the bar of this State in 1970, and who was temporarily suspended from the practice of law by Order of this Court filed on May 9, 2001, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for *71violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence) and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that GEORGE J. MANDLE, JR., is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that on reinstatement to practice, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of three years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.